EXHIBIT 10.93

Indemnification Agreement

Indemnification Agreement, dated as of                     , 2007 (this
“Agreement”), between Navistar International Corporation, a Delaware corporation
(the “Company”), and                              (“Indemnitee”).

WHEREAS, it is essential to the Company to retain and attract as directors and
officers the most capable persons available;

WHEREAS, Indemnitee is a director and/or officer of the Company;

WHEREAS, both the Company and Indemnitee recognize the increased risk of
litigation and other claims being asserted against directors and officers of
public companies in today’s environment;

WHEREAS, the Restated Certificate of Incorporation (the “Certificate of
Incorporation”) and the Amended and Restated By-Laws (the “By-Laws”) of the
Company require the Company to indemnify and advance expenses to its directors
and officers to the fullest extent permitted by law and the Indemnitee has been
serving and continues to serve as a director and/or officer of the Company in
part in reliance on such Certificate of Incorporation and By-Laws;

WHEREAS, the Board of Directors of the Company has determined that the inability
of the Company to retain and attract as directors and officers the most capable
persons would be detrimental to the interests of the Company and that the
Company therefore should seek to further assure such persons that
indemnification will be available in the future;

WHEREAS, in recognition of Indemnitee’s need for substantial protection against
personal liability in order to enhance Indemnitee’s continued service to the
Company, and Indemnitee’s reliance on the Company’s Certificate of Incorporation
and By-Laws, and in part to provide Indemnitee with specific contractual
assurance that the protection promised by such Certificate of Incorporation and
By-Laws will be available to Indemnitee (regardless of, among other things, any
amendment to or revocation of such Certificate of Incorporation or By-Laws or
any change in the composition of the Company’s Board of Directors or acquisition
transaction relating to the Company), the Company wishes to provide in this
Agreement for the indemnification of and the advancing of expenses to Indemnitee
to the fullest extent (whether partial or complete) permitted by law and as set
forth in this Agreement, and, to the extent insurance is maintained, for the
continued coverage of Indemnitee under the Company’s directors’ and officers’
liability insurance policies;

NOW, THEREFORE, in consideration of the premises and of Indemnitee continuing to
serve the Company directly or, at its request, another enterprise, and intending
to be legally bound hereby, the parties hereto agree as follows:

1. Certain Definitions. In addition to terms defined elsewhere herein, the
following terms have the following meanings when used in this Agreement:

(a) Change in Control: a “Change in Control” shall be deemed to have occurred if
(1) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, including the regulations and other
applicable authorities thereunder (the “Exchange Act”)), other than employee or
retiree benefit plans or trusts sponsored or established by Navistar, Inc., is
or becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing twenty
five percent (25%) or more of the combined voting power of the Company’s
then-outstanding securities, (2) the following individuals cease for any reason
to constitute more than three-fourths (3/4) of the number of directors
then-serving on the Board of Directors of the Company (the “Board”): individuals
who constitute the Board as of the date hereof and any new director (other than
a

 

E-29



--------------------------------------------------------------------------------

director whose initial assumption of office is in connection with an actual or
threatened election contest, including, but not limited to, a consent
solicitation, relating to the election of directors of the Company) whose
appointment or election by the Board or nomination for election by the Company’s
stockholders was approved by the vote of at least two-thirds (2/3) of the
directors then still in office or whose appointment, election, or nomination was
previously so approved; (3) any complete dissolution or liquidation of the
Company or Navistar, Inc. or any sale or disposition of all or substantially all
(more than fifty percent (50%)) of the assets of the Company (determined without
regard to the sale or disposition of any or all of the assets of Navistar
Financial Corporation, or any successor thereto) or of Navistar, Inc. occurs; or
(4) as the result of, or in connection with, any cash tender offer, exchange
offer, merger or other business combination, sale of assets, proxy or consent
solicitation, contested election or substantial stock accumulation (a “Control
Transaction”), the members of the Board immediately before the first public
announcement relating to such Control Transaction shall immediately thereafter,
or within two (2) years thereof, cease to constitute a majority of the Board.
For the avoidance of doubt, the sale or disposition of any or all of the assets
or stock of any subsidiary or affiliate of the Company (other than the sale or
disposition of all or substantially all of the assets of Navistar, Inc., as
described above) shall not be deemed a Change in Control.

(b) Claim: any threatened, asserted, pending or completed action, suit or
proceeding, or appeal thereof, or any inquiry or investigation, whether
instituted by the Company or any governmental agency or any other party, that
Indemnitee in good faith believes might lead to the institution of any such
action, suit or proceeding, whether civil, criminal, administrative,
investigative or other, including any arbitration or other alternative dispute
resolution mechanism.

(c) Expenses: include reasonable attorneys’ fees and all other reasonable costs,
expenses and obligations (including, without limitation, experts’ fees, court
costs, retainers, transcript fees, duplicating, printing and binding costs, as
well as telecommunications, postage and courier charges) paid or incurred in
connection with investigating, defending, being a witness in or participating in
(including on appeal), or preparing to investigate, defend, be a witness in or
participate in, any Claim relating to any Indemnifiable Event.

(d) Indemnifiable Amounts: any and all Expenses, damages, judgments, fines,
penalties, ERISA excise taxes and amounts paid in settlement (including all
interest, assessments and other charges paid or payable in connection with or in
respect of such Expenses, judgments, fines, penalties, excise taxes or amounts
paid in settlement) arising out of or resulting from any Claim relating to an
Indemnifiable Event.

(e) Indemnifiable Event: any event or occurrence, whether occurring before, on
or after the date of this Agreement, related to the fact that Indemnitee is or
was a director and/or officer or fiduciary of the Company, or is or was serving
at the request of the Company as a director, officer, employee, trustee, agent
or fiduciary of another corporation, limited liability company, partnership,
joint venture, employee benefit plan, trust or other entity or enterprise, or by
reason of anything done or not done by Indemnitee in any such capacity.

(f) Independent Legal Counsel: an attorney or firm of attorneys, selected in
accordance with the provisions of Section 3 hereof, who is experienced in
matters of corporate law and who shall not have otherwise performed services for
the Company or Indemnitee within the last five years (other than with respect to
matters concerning the rights of Indemnitee under this Agreement, or of other
indemnitees under similar indemnity agreements).

(g) Reviewing Party: any appropriate person or body consisting of a member or
members of the Company’s Board of Directors or any other person or body
appointed by the Board of Directors who is not a party to the particular Claim
for which Indemnitee is seeking indemnification, or Independent Legal Counsel.

2. Basic Indemnification Arrangement; Advancement of Expenses.

(a) In the event Indemnitee was, is or becomes a party to or witness or other
participant in, or is threatened to be made a party to or witness or other
participant in, a Claim by reason of (or arising in part

 

E-30



--------------------------------------------------------------------------------

out of) an Indemnifiable Event, the Company shall indemnify Indemnitee to the
fullest extent permitted by law as soon as practicable but in any event no later
than thirty days after written demand is presented to the Company, against any
and all Indemnifiable Amounts.

(b) If so requested by Indemnitee, the Company shall advance (within three
business days of the Company’s receipt of the Indemnitee’s written request) any
and all Expenses incurred by Indemnitee (an “Expense Advance”). The Company
shall, in accordance with such request (but without duplication), either (i) pay
such Expenses on behalf of Indemnitee, or (ii) reimburse Indemnitee for such
Expenses. Indemnitee’s right to an Expense Advance is absolute and shall not be
subject to any prior determination by the Reviewing Party that the Indemnitee
has satisfied any applicable standard of conduct for indemnification.

(c) Notwithstanding anything in this Agreement to the contrary, Indemnitee shall
not be entitled to indemnification or advancement of Expenses pursuant to this
Agreement in connection with any Claim initiated by Indemnitee unless (i) the
Company has joined in or Company’s Board of Directors has authorized or
consented to the initiation of such Claim or (ii) the Claim is one to enforce
Indemnitee’s rights under this Agreement.

(d) Notwithstanding the foregoing, (i) the indemnification obligations of the
Company under Section 2(a) shall be subject to the condition that the Reviewing
Party shall not have determined (in a written opinion, in any case in which the
Independent Legal Counsel referred to in Section 3 hereof is involved) that
Indemnitee would not be permitted to be indemnified under applicable law, and
(ii) the obligation of the Company to make an Expense Advance pursuant to
Section 2(b) shall be subject to the condition that, if, when and to the extent
that the Reviewing Party determines that Indemnitee would not be permitted to be
so indemnified under applicable law, the Company shall be entitled to be
reimbursed by Indemnitee (who hereby agrees to reimburse the Company) for all
such amounts theretofore paid (it being understood and agreed that the foregoing
agreement by Indemnitee shall be deemed to satisfy any requirement that
Indemnitee provide the Company with an undertaking to repay any Expense Advance
if it is ultimately determined that the Indemnitee is not entitled to
indemnification under applicable law); provided, however, that if Indemnitee has
commenced or thereafter commences legal proceedings in a court of competent
jurisdiction to secure a determination that Indemnitee should be indemnified
under applicable law, any determination made by the Reviewing Party that
Indemnitee would not be permitted to be indemnified under applicable law shall
not be binding and Indemnitee shall not be required to reimburse the Company for
any Expense Advance until a final judicial determination is made with respect
thereto (as to which all rights of appeal therefrom have been exhausted or
lapsed). Indemnitee’s undertaking to repay such Expense Advances shall be
unsecured and interest-free. If there has not been a Change in Control, the
Reviewing Party shall be selected by the Company’s Board of Directors, and if
there has been such a Change in Control, the Reviewing Party shall be the
Independent Legal Counsel referred to in Section 3 hereof. If there has been no
determination by the Reviewing Party within thirty days after written demand is
presented to the Company or if the Reviewing Party determines that Indemnitee
would not be permitted to be indemnified in whole or in part under applicable
law, Indemnitee shall have the right to commence litigation in any court in the
States of Illinois or Delaware having subject matter jurisdiction thereof and in
which venue is proper seeking an initial determination by the court or
challenging any such determination by the Reviewing Party or any aspect thereof,
including the legal or factual bases therefor, and the Company hereby consents
to service of process and to appear in any such proceeding. Any determination by
the Reviewing Party otherwise shall be conclusive and binding on the Company and
Indemnitee.

3. Change in Control. The Company agrees that if there is a Change in Control
then with respect to all matters thereafter arising concerning the rights of
Indemnitee to indemnity payments and Expense Advances under this Agreement or
any Company By-Law or Certificate of Incorporation provision now or hereafter in
effect, the Company shall seek legal advice only from Independent Legal Counsel
selected by Indemnitee and approved by the Company (which approval shall not be
unreasonably delayed, conditioned or withheld). Such counsel, among other
things, shall render its written opinion to the Company and Indemnitee as to
whether and to what extent the Indemnitee would be permitted to be indemnified
under applicable law. The Company agrees to

 

E-31



--------------------------------------------------------------------------------

pay the reasonable fees of the Independent Legal Counsel and to indemnify fully
such counsel against any and all expenses (including attorneys’ fees), claims,
liabilities and damages arising out of or relating to this Agreement or its
engagement pursuant hereto.

4. Indemnification for Additional Expenses. The Company shall indemnify
Indemnitee against any and all Expenses and, if requested by Indemnitee, shall
advance such Expenses to Indemnitee subject to and in accordance with
Section 2(b), which are incurred by Indemnitee in connection with any action
brought by Indemnitee for (i) indemnification or an Expense Advance by the
Company under this Agreement or any Company By-Law or Certificate of
Incorporation provision now or hereafter in effect and/or (ii) recovery under
any directors’ and officers’ liability insurance policies maintained by the
Company, regardless of whether Indemnitee ultimately is determined to be
entitled to such indemnification, Expense Advance or insurance recovery, as the
case may be.

5. Partial Indemnity, Etc. If Indemnitee is entitled under any provision of this
Agreement to indemnification by the Company for some or a portion of the
Expenses or other Indemnifiable Amounts in respect of a Claim but not, however,
for all of the total amount thereof, the Company shall nevertheless indemnify
Indemnitee for the portion thereof to which Indemnitee is entitled. Moreover,
notwithstanding any other provision of this Agreement, to the extent that
Indemnitee has been successful on the merits or otherwise in defense of any or
all Claims relating in whole or in part to an Indemnifiable Event or in defense
of any issue or matter therein, including dismissal without prejudice,
Indemnitee shall be indemnified against all Expenses incurred in connection
therewith.

6. Burden of Proof. In connection with any determination by the Reviewing Party
or otherwise as to whether Indemnitee is entitled to be indemnified hereunder,
the Reviewing Party or court shall presume that the Indemnitee has satisfied the
applicable standard of conduct and is entitled to indemnification, and the
burden of proof shall be on the Company to establish, by clear and convincing
evidence, that Indemnitee is not so entitled.

7. Reliance as Safe Harbor. For purposes of this Agreement, Indemnitee shall be
deemed to have acted in good faith and in a manner he or she reasonably believed
to be in or not opposed to the best interests of the Company if Indemnitee’s
actions or omissions to act are taken in good faith reliance upon the records of
the Company, including its financial statements, or upon information, opinions,
reports or statements furnished to Indemnitee by the officers or employees of
the Company in the ordinary course of their duties, or by committees of the
Company’s Board of Directors, or by any other person (including legal counsel,
accountants and financial advisors) as to matters Indemnitee reasonably believes
are within such other person’s professional or expert competence and who has
been selected with reasonable care by or on behalf of the Company. In addition,
the knowledge and/or actions, or failures to act, of any director, officer,
agent or employee of the Company shall not be imputed to Indemnitee for purposes
of determining the right to indemnity hereunder.

8. No Other Presumptions. For purposes of this Agreement, the termination of any
claim, action, suit or proceeding, by judgment, order, settlement (whether with
or without court approval) or conviction, or upon a plea of nolo contendere, or
its equivalent, shall not create a presumption that Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by applicable law. In addition,
neither the failure of the Reviewing Party to have made a determination as to
whether Indemnitee has met any particular standard of conduct or had any
particular belief, nor an actual determination by the Reviewing Party that
Indemnitee has not met such standard of conduct or did not have such belief,
prior to the commencement of legal proceedings by Indemnitee to secure a
judicial determination that Indemnitee should be indemnified under applicable
law shall be a defense to Indemnitee’s claim or create a presumption that
Indemnitee has not met any particular standard of conduct or did not have any
particular belief.

9. Nonexclusivity, Etc. The rights of the Indemnitee hereunder shall be in
addition to any other rights Indemnitee may have under the Company’s Certificate
of Incorporation or By-Laws or the Delaware General

 

E-32



--------------------------------------------------------------------------------

Corporation Law or otherwise. To the extent that a change in applicable law
(whether by statute or judicial decision) permits greater indemnification by
agreement than would be afforded currently under the Company’s Certificate of
Incorporation or By-Laws or this Agreement, it is the intent of the parties
hereto that Indemnitee shall enjoy by this Agreement the greater benefits so
afforded by such change.

10. Liability Insurance. To the extent the Company maintains an insurance policy
or policies providing directors’ and officers’ liability insurance, Indemnitee
shall be covered by such policy or policies, in accordance with its or their
terms, to the maximum extent of the coverage available for any Company director
or officer.

11. Period of Limitations. No legal action shall be brought and no cause of
action shall be asserted by or in the right of the Company against Indemnitee,
Indemnitee’s spouse, heirs, executors or personal or legal representatives after
the expiration of two years from the date of accrual of such cause of action,
and any claim or cause of action of the Company shall be extinguished and deemed
released unless asserted by the timely filing of a legal action within such
two-year period; provided, however, that if any shorter period of limitations is
otherwise applicable to any such cause of action such shorter period shall
govern.

12. Amendments, Etc. No supplement, modification or amendment of this Agreement
shall be binding unless executed in writing by both of the parties hereto. No
waiver of any of the provisions of this Agreement shall be deemed or shall
constitute a waiver of any other provisions hereof (whether or not similar) nor
shall such waiver constitute a continuing waiver.

13. Subrogation. In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers reasonably required and shall do
everything that may be reasonably necessary to secure such rights, including the
execution of such documents necessary to enable the Company effectively to bring
suit to enforce such rights.

14. No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment in connection with any Claim made against
Indemnitee to the extent Indemnitee has otherwise actually received payment
(under any insurance policy, By-Law, Certificate of Incorporation, provision or
otherwise) of the amounts otherwise indemnifiable hereunder.

15. Defense of Claims. The Company shall be entitled to participate in the
defense of any Claim relating to an Indemnifiable Event or to assume the defense
thereof, with counsel reasonably satisfactory to the Indemnitee; provided that
if Indemnitee believes, after consultation with counsel selected by Indemnitee,
that (i) the use of counsel chosen by the Company to represent Indemnitee would
present such counsel with an actual or potential conflict of interest, (ii) the
named parties in any such Claim (including any impleaded parties) include both
the Company and Indemnitee and Indemnitee concludes that there may be one or
more legal defenses available to him or her that are different from or in
addition to those available to the Company, or (iii) any such representation by
such counsel would be precluded under the applicable standards of professional
conduct then prevailing, then Indemnitee shall be entitled to retain separate
counsel (but not more than one law firm plus, if applicable, local counsel in
respect of any particular Claim) at the Company’s expense. The Company shall not
be liable to Indemnitee under this Agreement for any amounts paid in settlement
of any Claim relating to an Indemnifiable Event effected without the Company’s
prior written consent. The Company shall not, without the prior written consent
of the Indemnitee, effect any settlement of any Claim relating to an
Indemnifiable Event which the Indemnitee is or could have been a party unless
such settlement solely involves the payment of money and includes a complete and
unconditional release of Indemnitee from all liability on all claims that are
the subject matter of such Claim. Neither the Company nor Indemnitee shall
unreasonably withhold its or his or her consent to any proposed settlement;
provided that Indemnitee may withhold consent to any settlement that does not
provide a complete and unconditional release of Indemnitee.

16. Binding Effect, Etc. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors, (including any direct or indirect successor by purchase,

 

E-33



--------------------------------------------------------------------------------

merger, consolidation or otherwise to all or substantially all of the business
and/or assets of the Company), assigns, spouses, heirs, executors and personal
and legal representatives. The Company shall require and cause any successor
(whether direct or indirect by purchase, merger, consolidation, or otherwise) to
all or substantially all of the business and/or assets of the Company, by
written agreement in form and substance satisfactory to Indemnitee and his or
her counsel, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession had taken place. This Agreement shall continue in effect
regardless of whether Indemnitee continues to serve as an officer and/or
director of the Company or of any other entity or enterprise at the Company’s
request.

17. Severability. The provisions of this Agreement shall be severable in the
event that any of the provisions hereof (including any provision within a single
section, paragraph or sentence) are held by a court of competent jurisdiction to
be invalid, void or otherwise unenforceable in any respect, and the validity and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired and shall remain enforceable
to the fullest extent permitted by law.

18. Specific Performance, Etc. The parties recognize that if any provision of
this Agreement is violated by the Company, Indemnitee may be without an adequate
remedy at law. Accordingly, in the event of any such violation, Indemnitee shall
be entitled, if Indemnitee so elects, to institute proceedings, either in law or
at equity, to obtain damages, to enforce specific performance, to enjoin such
violation, or to obtain any relief or any combination of the foregoing as
Indemnitee may elect to pursue.

19. Counterparts. This Agreement may be executed in counterparts, each complete
set of which when so executed and delivered (including by facsimile or
electronic transmission), shall be deemed to be an original, but all such
counterparts shall constitute but one and the same agreement. Only one such
counterpart signed by the party against whom enforceability is sought needs to
be produced to evidence the existence of this Agreement.

20. Headings. The headings of the sections and paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction or interpretation thereof.

21. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware applicable to
contracts made and to be performed in such state without giving effect to the
principles of conflicts of laws.

[Remainder of page intentionally left blank.]

 

E-34



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

NAVISTAR INTERNATIONAL CORPORATION By:     Name:   Title:  

 

   [Indemnitee]

 

E-35